ICJ_015_Ambatielos_GRC_GBR_1953-05-19_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
MERITS: OBLIGATION TO ARBITRATE

JUDGMENT OF MAY 19th, 1953

1953

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRECE c. ROYAUME-UNI)
FOND: OBLIGATION D’ARBITRAGE

ARRET DU 19 MAI 1953

SOCIETE D’EDITIONS A. W. SIJTHOFF'S

LEYDE | | LEYDEN
A. W. SIJTHOFF 1 PUBLISHING COMPANY
This Judgment should be cited as follows:

“Ambatielos case (merits: obligation to arbitrate), Judgment of
May roth, 1953: 1.C.]. Reports 1953, p. 10.”

Le présent arrêt soit être cité comme suit:

«Affaire Ambatielos (fond: obligation d'arbitrage), Arvét du
19 mat 1953: C. I. J. Recueil 1953, p. Io.»

 

Sales number 10 4
No de vente:

 

 

 
1953

May

yeneral List:

No.

1gth

15

Io

INTERNATIONAL COURT OF JUSTICE

YEAR 1953

May roth, 1953

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
MERITS: OBLIGATION TO ARBITRATE

Question of obligation to accept arbitvation.— Declaration of July 16th,
1926.— Judgment of the Court of July rst, 1952.—Relation between
the Declaration of 1926 and the Treaty of November roth, 1886.—
Respective jurisdictions of the Court and of a Commission of Avbi-
tyation.—Merits of claim within exclusive competence of Commission
of Arbitration.—Expression “based on’ Treaty means depending
for support on Treaty; Commission of Arbitration to decide whether
claim is actually supportable under Tvreaty.—Most-favoured-nation
clause.—‘Free access to the Courts of Justice’’.—Existence of dif-
ference within meaning of Declaration of 1926.— Non-exhaustion of
local remedies.— Delay in presentation of case to Court.

JUDGMENT

Present : Vice-President GUERRERO, Acting President ; President

Sir Arnold McNair; Judges ALVAREZ, BASDEVANT,
HaACKWORTH, WINIARSKI, KLAESTAD, BADAWI, READ,
Hsu Mo, Levi CARNEIRO, Sir Benegal Rau, ARMAND-
Ucon; M. Sprropoutos, Judge ad hoc; Registrar
HAMBRO.
II AMBATIELOS CASE (JUDGMENT OF 19 V 53)

In the Ambatielos case,
between
the Kingdom of Greece,

represented by :

M. N. G. Lély, Envoy Extraordinary and Minister Pleni-
potentiary of His Majesty the King of the Hellenes in the
Netherlands,

as Agent,
assisted by :

M. E. Verghis, Chargé d’affaires ad interim of Greece in the
Netherlands,

as Assistant Agent,

and by:

M. Henri Rolin, Professor of International Law at Brussels
University, former President of the Belgian Senate,

the Right Honourable Sir Frank Soskice, Q.C., M.P., former
Attorney-General of the United Kingdom,

Mr. C. J. Colombos, Q.C., LL.D., Member of the English Bar,
as Counsel,

and
the United Kingdom of Great Britain and Northern Ireland,

represented by :
Mr. W. V. J. Evans, Assistant Legal Adviser, Foreign Office,

as Agent,

assisted by :

Mr. G. G. Fitzmaurice, C.M.G., Second Legal Adviser to the
Foreign Office,

as Assistant Agent and Counsel,

and by:
Mr. J. E. S. Fawcett, D.S.C., Member of the English Bar,
Mr. D. H. N. Johnson, Assistant Legal Adviser, Foreign Office,

as Counsel,
12 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

THE Cour,
composed as above,

delivers the following Judgment :

By its Judgment of July 1st, 1952, the Court, adjudicating upon
the Preliminary Objection raised by the Government of the United
Kingdom of Great Britain and Northern Ireland to the Application
of the Royal Hellenic Government, found that it had jurisdiction
to decide whether the United Kingdom was under an obligation
to submit to arbitration, in accordance with the Declaration annexed
to the Treaty of Commerce and Navigation of July 16th, 1926,
between Great Britain and Greece, the difference as to the validity
of the Ambatielos claim, in so far as that claim was based on the
Treaty of Commerce and Navigation of November roth, 1886,
between the same contracting parties. The Court, in its Judgment,
reserved the fixing of time-limits for the filing of a Reply by the
Hellenic Government and a Rejoinder by the United Kingdom
Government for a subsequent Order.

This Order was made on July 18th, 1952. The Reply and
Rejoinder were filed within the prescribed time-limits, namely,
October 3rd, 1952, and January 6th, 1953, and on the latter date
the issue defined by the Court in its Judgment of July Ist, 1952,
was ready for hearing.

The Court, which was presided over by the Vice-President, in ac-
cordance with Article 13, paragraph 1, of the Rules, and which in-
cluded on the Bench Professor Jean Spiropoulos, appointed by the
Hellenic Government to sit as judge ad hoc, held public sittings on
March 23rd, 24th, 25th, 26th, 27th, 28th and 30th, 1953, at which it
heard, on behalf of the Hellenic Government, M. Henri Rolin and
Sir Frank Soskice, Counsel, and on behalf of the United Kingdom
Government, Mr. G. G. Fitzmaurice, Assistant Agent and Coun-
sel, Mr. J. E. S. Fawcett, Counsel, and Mr. W. V. J. Evans, Agent.

The Hellenic Government presented the following Submissions
in the Reply:

“May it please the Court :

x. To hold that the Ambatielos claim, based upon the provisions
of the Treaty of 1886, does not prima facie appear to be unconnected
with those provisions.

2. AS a consequence, to decide that the United Kingdom is
under an obligation to submit to arbitration, in accordance with
the Declaration of 1926, the difference as to the validity of the
Ambatielos elaim.

3. To declare that the Court will assume the functions of the
arbitral tribunal in this case in the event of the Parties accepting
its jurisdiction in their final submissions.
13 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

4. To fix time-limits for the filing by the Parties of the Reply
and Rejoinder upon the merits of the dispute.”

The Government of the United Kingdom presented the following
Submission in the Rejoinder :

“The United Kingdom Government accordingly submits that
the-Court should hold and declare that the United Kingdom is
not under any obligation to submit to arbitration, in accordance
with the Declaration of 1926, the difference between the Parties
as to the validity of the Ambatielos claim.”

During the hearings, the Hellenic Government confirmed the
Submissions contained in the Reply, and the Government of the
United Kingdom formulated the following Submissions :

“1. That the United Kingdom Government is under no obliga-
tion to submit to arbitration, in accordance with the Declaration
of 1926, the difference as to the validity of the Ambatielos claim,
unless this claim is based on the Treaty of 1886.

2. That the Hellenic Government’s contention that the Amba-
tielos claim is based on the Treaty of 1886, within the meaning
of the Declaration of 1926, because it is a claim formulated on
the basis of the Treaty of 1886 and not obviously unrelated to
that Treaty, is ill-founded.

3. That, even if the above. Hellenic contention be correct in
law, the Court should still not order arbitration in respect of the
Ambatielos claim, because the Ambatielos claim is in fact
obviously unrelated to the Treaty of 1886.

4. That the Ambatielos claim is not a claim based on the Treaty
of 1886, unless it is a claim the substantive foundation of which
lies in the Treaty of 1886.

5. That, having regard to (4) above, the Ambatielos claim is
not a claim the substantive foundation of which lies in the Treaty
of 1886, for one or other or all of the following reasons :

(a} the Ambatielos claim does not come within the scope of the
Treaty ;

(b) even if all the facts alleged by the Hellenic Government were
true, no violation of the Treaty would have occurred ;

(c) local remedies were not exhausted ;

(d) the Ambatielos claim—in so far as it has any validity at all,
which the United Kingdom Government denies—is based on
the general principles of international law and these principles
are not incorporated in the Treaty of 1886.

6. That if, contrary to (4) and (5) above, the Ambatielos claim
be held to be based on the Treaty of 1886, the United Kingdom
Government is not obliged to submit to arbitration the difference
as to the validity of the claim for one or other or all of the following
reasons :
14 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

{a) non-exhaustion of local remedies ;

(b) undue delay in preferring the claim on its present alleged
basis ;

(c) undue delay and abuse of the process of the Court in that,
although reference of the dispute to the compulsory juris-
diction of the Court has been continuously possible since the
roth December 1926, no such reference took place until the
oth April 1951.

Accordingly, the United Kingdom Government prays the Court

To adjudge and declare

That the United Kingdom Government is not obliged to submit
to arbitration, in accordance with the Declaration of 1926, the
difference as to the validity of the Ambatielos claim.”

On. April oth, 1951, the Hellenic Government, in instituting
proceedings against the United Kingdom of Great Britain and
Northern Ireland with regard to a claim on behalf of Mr. Amba-
tielos, asked the Court to adjudge and declare: “that the arbitral
procedure referred to in the Final Protocol of the Treaty of 1886
must receive application in the present case”. In the subsequent
proceedings the Hellenic Government requested the Court itself
to adjudicate upon the validity of the Ambatielos claim.

By its Judgment of July ist, 1952, the Court held that it had
no jurisdiction to decide on the merits of the Ambatielos claim.
It found at the same time that it had jurisdiction to decide
whether the United Kingdom is under an obligation to submit
to arbitration, in accordance with the Declaration of 1926, the
difference as to the validity of the Ambatielos claim, in so far
as this claim is based on the Treaty of 1886.

The question now before the Court is whether the United
Kingdom Government is under an obligation to accept arbitration
of the difference between that Government and the Hellenic
Government concerning the validity of the Ambatielos claim as
presented by the Hellenic Government, in so far as this claim
is based on the Treaty of 1886.

This case, quite unlike the case of the Mavrommatis Palestine
Concessions, decided by the Permanent Court of International
Justice in 1924, derives its distinctive character from the fact
that the Court is called upon to decide, not its own jurisdiction
over any particular dispute, but whether a dispute should be
referred to another tribunal for arbitration.

Both Greece and the United Kingdom have rested their case
on the Declaration of 1926 and the Judgment of the Court of
July ist, 1952.

The Declaration of 1926 reads as follows:

“It is well understood that the Treaty of Commerce and Naviga-
tion between Great Britain and Greece of to-day’s date does not
prejudice claims on behalf of private persons based on the provi-
sions of the Anglo-Greek Commercial Treaty of 1886, and that
15 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

any differences which may arise between our two Governments
as to the validity of such claims shall, at the request of either
Government, be referred to arbitration in accordance with the
provisions of the Protocol of November roth, 1886, annexed to
the said Treaty.”

The Protocol of 1886 referred to in the Declaration of 1926
contains, inter alia, the following provision :

“Any controversies which may arise respecting the interpreta-
tion or the execution of the present Treaty, or the consequences of
any violation thereof, shall be submitted, when the means of
settling them directly by amicable agreement are exhausted, to
the decision of Commissions of Arbitration, and the result of such
arbitration shall be binding upon both Governments.”

The Declaration of 1926 was agreed upon for the purpose of safe-
guarding the interests of the Parties with respect to claims on
behalf of private persons based on the Treaty of 1886, for which,
on the termination of that Treaty, and with it the Protocol, there
would have been no remedy in the event of the failure of the two
Governments to arrive at amicable settlements by direct means.
While the controversies for which arbitration was provided in the
Protocol were relatively more general in scope, those provided for
in the Declaration are limited to claims on behalf of private persons
based on the Treaty of 1886. But in both cases the Parties were
prompted by the same motives and adopted the same method of
arbitration.

The operative part of the Court’s Judgment of July ist, 1952, is
in the following terms :

“that it [the Court] is without jurisdiction to decide on the merits
of the Ambatielos claim ;

that it has jurisdiction to decide whether the United Kingdom
-is under an obligation to submit to arbitration, in accordance with
the Declaration of 1926, the difference as to the validity of the
Ambatielos claim, in so far as this claim is based on the Treaty
of 1886”.

By that decision, the Court laid down two rulings. The first,
negative in character, was that the merits of the Ambatielos claim
are outside the jurisdiction of the Court. The second ruling, positive
in character, assigned to the Court a limited jurisdiction in the
Ambatielos case, namely, to decide whether the United Kingdom
is obliged to accept arbitration, as requested by Greece. This
limited jurisdiction of the Court is to be clearly distinguished from
the jurisdiction of the Commission of Arbitration. In order to
remove any possible doubt as to the respective spheres of action of
the Court and of the Commission of Arbitration, the Court stated in
its Judgment :

“The Court would decide whether there is a difference between
the Parties within the meaning of the Declaration of 1926. Should
16 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

the Court find that there is such a difference, the Commission of
Arbitration would decide on the merits of the difference.”

The Court must refrain from pronouncing final judgment upon
any question of fact or law falling within ‘“‘the merits of the differ-
ence’ or ‘‘the validity of the claim”. If the Court were to undertake
to decide such questions, it would encroach upon the jurisdiction
of the Commission of Arbitration. The task of the Court will have
been completed when it has decided whether the difference between
Greece and the United Kingdom with regard to the validity of the
Ambatielos claim is or is not a difference as to the validity of a
claim on behalf of a private person based on the provisions of the
Treaty of 1886 and whether, in consequence, there is an obligation
binding the United Kingdom to accept arbitration.

The words “‘in so far as this claim is based on the Treaty of 1886”,
used in the operative part of the Court’s Judgment of July Ist, 1952,
must be understood in the sense in which they were used. They are
intended to indicate the character which the Ambatielos claim must
possess in order that it may be the subject of arbitration in accord-
ance with the Declaration of 1926. They do not mean that the
Ambatielos claim must be found by the Court to be validly based
on the Treaty of 1886. If such a meaning had been intended by the
Court, it would not have decided that it was without jurisdiction
to pass on the merits of the claim.

The question whether there is a difference within the meaning of
the Declaration of 1926 depends upon whether the claim as formul-
ated by the Hellenic Government contains the elements required
for arbitration as agreed upon by the Parties in that Declaration.

The Hellenic Government states in its first submission that the
Ambatielos claim does not prima facie appear to be unconnected with
the provisions of the Treaty of 1886. The Court understands that
this submissicn is intended as a reason for the principal submission
of the Hellenic Government that the United Kingdom is under an
obligation to accept arbitration. But the Court considers that the
reason stated in such a negative form is not sufficient.

The United Kingdom Government, on its part, contends that
the Ambatielos claim is not a claim the substantive foundation of
which lies in the Treaty of 1886. It maintains that, before the Court
can decide upon arbitration, it is necessary to determine, by way
of interpreting the Declaration of 1926 and as a substantive issue,
whether the claim is actually or genuinely based on the Treaty of
1886, in the sense that the facts alleged by the Hellenic Govern-
ment, if true, would constitute a violation of that Treaty.

The Court cannot accept this contention. It would necessarily
lead to passing on a point which constitutes one of the principal
elements of the Ambatielos claim and consequently to the substitu-
tion of the Court for the Commission of Arbitration. The Court

ro
17 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

cannot substitute itself for the Commission of Arbitration. The
question of violation or non-violation of the Treaty of 1886 goes
to the very roots of the Ambatielos claim. To decide whether the
facts alleged by the Hellenic Government, if true, would constitute
an actual violation of the Treaty of 1886 would be to pass upon
“the validity of the claim” and ‘‘the merits of the difference”, which
are reserved exclusively for the Commission of Arbitration, and
concerning which this Court, according to its own earlier Judgment,
is without jurisdiction. It cannot be assumed that the Declaration
of 1926 contemplates that the verification of the allegations of fact
of the Hellenic Government should be the duty of the Commission
of Arbitration, while the determination of the question whether
the facts alleged constitute a violation of the Treaty of 1886 should
form the task of another tribunal. Such a division of functions would
imply a division of the merits of the claim, which is authorized
neither by the Declaration nor by the previous Judgment of this
Court.

The Declaration of 1926 was, as previously stated, agreed upon to
ensure that the method of arbitration provided for in the Protocol
of 1886 should be employed for the settlement of a limited category
of differences concerning the Treaty of 1886, namely, differences as
to the validity of claims on behalf of private persons based on that
Treaty. At the time of the’signature of the Declaration, it could
hardly have entered the minds of the Parties that before arbitration
should be in order; the Party requested to accept that procedure
might insist that the question whether a claim was genuinely based
on the Treaty of 1886 should first be examined and definitively
settled by that Party itself or by an organ other than the Commis-
sion of Arbitration. It must have been their intention that the
genuineness of the treaty basis of any claim, if contested, should be
authoritatively decided by the Commission of Arbitration, to-
gether with any other questions relating to the merits of the claim,
just as, before 1926, any question as to whether a certain contro-
versy was concerned with the interpretation or execution of the
Treaty of 1886 would have been settled by such a commission.
If the Ambatielos claim had been referred to arbitration, it would
have been for the Commission to decide whether the claim had a
legal basis in respect of the Treaty of 1886. In the absence of any
manifestation of a common intention of the Parties to the contrary,
the Commission of Arbitration cannot be deprived of a part of its
competence and no other body can be invested with the authority
to determine definitively the validity of the treaty basis of the
Ambatielos claim.

For the purpose of determining the obligation of the United
Kingdom to accept arbitration, the words ‘‘claims .... based on
the provisions of the .... Treaty of 1886” cannot be understood as
meaning claims actually supportable under that Treaty. In the
context in which the words occur, they can only mean claims

II
18 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

depending fot support on the provisions of the Treaty of 1886,
so that the claims will eventually stand or fall according as the
provisions of the Treaty are construed in one way or another.
The fact that a claim purporting to be based on the Treaty may
eventually be found by the Commission of Arbitration to be
unsupportable under the Treaty, does not of itself remove the
claim from the category of claims which, for the purpose of arbi-
tration, should be regarded as falling within the terms of the
Declaration of 1926.

In order to decide, in these proceedings, that the Hellenic
Government’s claim on behalf of Mr. Ambatielos is “based on”
the Treaty of 1886 within the meaning of the Declaration of 1926,
it is not necessary for the Court to find—and indeed the Court is
without jurisdiction to do so—that the Hellenic Government’s
interpretation of the Treaty is the correct one. The Court must
determine, however, whether the arguments advanced by the
Helenic Government in respect of the treaty provisions on which
the Ambatielos claim is said to be based, are of a sufficiently
plausible character to warrant a conclusion that the claim is based
on the Treaty. It is not enough for the claimant Government to
establish a remote connection between the facts of the claim and
the Treaty of 1886. On the other hand, it is not necessary for that
Government to show, for present purposes, that an alleged treaty
violation has an unassailable legal basis. The validity of the argu-
ments presented by the Hellenic Government, as well as the validity
of those presented by the United Kingdom Government, would
be determined by the Commission of Arbitration in passing upon
the merits of the difference. If the interpretation given by the
Hellenic Government to any of the provisions relied upon appears
to be one of the possible interpretations that may be placed upon
it, though not necessarily the correct one, then the Ambatielos
claim must be considered, for the purposes of the present pro-
ceedings, to be a claim based on the Treaty of 1886.

In other words, if it is made to appear that the Hellenic Govern-
ment is relying upon an arguable construction of the Treaty, that
is to say, a construction which can be defended, whether or not it
ultimately prevails, then there are reasonable grounds for concluding
that its claim is based on the Treaty. This view seems to have been
in the mind of Counsel for the United Kingdom when he said:

“*.... we are not, of course, suggesting that the Court must decide
whether the claim is valid or not, that is to say, well-founded on
the Treaty, for that would be a matter of the ultimate merits....
We do not suggest that the Court must consider whether the claim
is ‘bien fondée’, but what we say is that it must at least consider
whether the claim is ‘fondée’....””

12
19 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

The Court will use its power of appreciation to resolve the legal
problem presented by the Parties, namely, whether the difference
between them is of such a character as to come under the Declara-
tion of 1926 ; but it cannot carry its power of appreciation to the
extent of deciding the merits of the difference. In the opinion of the
Court, this course of action would be in consonance with the inten-
tion of the Parties that all differences which might arise concerning
the validity of claims on behalf of private persons based on the
Anglo-Greek Commercial Treaty of 1886 should be referred to
arbitration.

The Court is not departing from the principle, which is well-
established in international law and accepted by its own juris-
prudence as well as that of the Permanent Court of International
Justice, to the effect that a State may not be compelled to submit
its disputes to arbitration without its consent ; but it observes
that, in this case, the question is whether the consent given by
the Parties in signing the Declaration of 1926 to arbitrate a certain
category of disputes, does or does not extend to the Ambatielos

claim.

*
* *

The articles of the Treaty of 1886 invoked by the Hellenic Gov-
ernment are as follows :

“Article I

There shall be between the dominions and possessions of the
two High Contracting Parties reciprocal freedom of commerce
and navigation. The subjects of each of the two Parties shall have
liberty freely to come, with their ships and cargoes, to all places,
ports and rivers in the dominions and possessions of the other
to which native subjects generally are or may be permitted to
come, and shall enjoy respectively the same rights, privileges,
liberties, favours, immunities and exemptions in matters of com-
merce and navigation which are or may be enjoyed by native
subjects without having to pay any tax or impost greater than
those paid by the same, and they shall be subject to the laws
and regulations in force.

Article X

The Contracting Parties agree that, in all matters relating to
commerce and navigation, any privilege, favour or immunity
whatever which either Contracting Party has actually granted
or may hereafter grant to the subjects or citizens of any other
State shall be extended immediately and unconditionally to the
subjects or citizens of the other Contracting Party ; it being their
intention that the trade and navigation of each country shall
be placed, in all respects, by the other on the footing of the most

favoured nation.
13
20 AMBATIELOS CASE (JUDGMENT OF I9 V 53)

Article XII

The subjects of each of the Contracting Parties who shall conform
themselves to the laws of the country:

1. Shall have full liberty, with their families, to enter, travel,
or reside in any part of the dominions and possessions of the
other Contracting Party.

2. They shall be permitted to hire or possess the houses, manu-
factories, warehouses, shops, and premises. which may be
necessary for them.

3. They may carry on their commerce either in person or by
any agents whom they may think fit to employ.

4. They shall not be subject in respect of their persons or
property, or in respect of passports, nor in respect of their
commerce or industry, to any taxes, whether general or local,
or to imposts or obligations of any kind whatever other or
greater than those which are or may be imposed upon native
subjects.

Article XV

The dwellings, manufactories, warehouses and shops of the
subjects of each of the Contracting Parties in the dominions and
possessions of the other, and all premises appertaining thereto
destined for purposes of residence or commerce shall be respected.

It shall not be allowable to proceed to make a search of, or a
domiciliary visit to, such dwellings and premises, or to examine
and inspect books, papers, or accounts, except under the condi-
tions and with the form prescribed by the laws for subjects of the
country.

The subjects of each of the two Contracting Parties in the
dominions and possessions of the other shall have free access to
the Courts of Justice for the prosecution and defence of their
rights, without other conditions, restrictions, or taxes beyond
those imposed on native subjects, and shall, like them, be at liberty
to employ, in all causes, their advocates, attorneys or agents,
from among the persons admitted to the exercise of those profes-
sions according to the laws of the country.” ,

The Hellenic Government, relying upon the most-favoured-
nation clause contained in Article X, invokes Article 16 of the
Treaty of Peace and Commerce between the United Kingdom and
Denmark of February 13th, 1660-1661, which the Hellenic Govern-
ment has quoted in English as follows :

‘Each Party shall in all causes and controversies now depending,
or hereafter to commence, cause justice and right to be speedily
administered to the subjects and people of the other Party, accord-
ing to the laws and statutes of each country without tedious and
unnecessary delays and charges.”

The Hellenic Government has invoked similar provisions of
other treaties concluded between the United Kingdom and third
States, that is to say:

14
21 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

—Article 24 of the Treaty of Peace and Commerce with Denmark
of July rith, 1670, providing that the Parties ‘shall cause justice
and equity to be administered to the subjects and people of each
other” :

— Article 8 of the Treaties of Peace and Commerce with Sweden
of April 11th, 1654, and of October 21st, 1661, providing that
“In case the people and subjects on either part .... or those who
act on their behalf before any Court of Judicature for the recovery
of their debts, or for other lawful occasions, shall stand in need of
the Magistrate’s help, the same shall be readily, and according to the
equity of their cause, in friendly manner granted them...” ;

—Article 10 of the Treaty of Commerce with Bolivia, of August Ist,
1911, reserving the right to exercise diplomatic intervention in
any case in which there may be evidence of ‘‘denial of justice” or
“violation of the principles of international law”.

The United Kingdom Government, in the first place, questions
the correctness of the English translations from the original Latin of
certain of these provisions ; and in the second place, it contends
that Article X of the Treaty of 1886, dealing with matters of
commerce and navigation, cannot be invoked to claim the benefits
of provisions in other treaties concerning judicial proceedings,
which, in the Treaty of 1886, form the subject of a separate article.
The United Kingdom also advances a number of other arguments
designed to show that the facts alleged by the Hellenic Government,
if true, would amount to a denial of justice, and that an allegation
of denial of justice must be based on general principles of inter-
national law and cannot be premised on Article X of the Treaty
of 1886 dealing with commerce and navigation.

On the other hand, the Hellenic Government has contended that
a litigation arising out of a commercial contract may be considered
as a matter relating to commerce and thus falling within the term
“all matters relating to commerce and navigation” to which the
most-favoured-nation clause in Article X of the Treaty of 1886
applies. The undertaking by the United Kingdom vis-a-vis third
States that the courts shall administer “justice and right” or
‘justice and equity” in any litigation is regarded by the Hellenic
Government as a “favour’’ which inures to the benefit of Greek
nationals under the most-favoured-nation clause of Article X.

With regard to the Anglo-Bolivian Treaty of 1911, the Hellenic
Government argues that it imposes upon the United Kingdom, as
well as upon Bolivia, the obligation to apply the principles of inter-
national law in the treatment of the nationals of the other con-
tracting party.

15
22 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

Article XV, paragraph 3, of the Treaty of 1886 provides for “‘free
access to the Courts of Justice’. The United Kingdom Government
insists on a limited interpretation of the term ‘‘free access” and
maintains that Mr. Ambatielos must be considered as having been
fully accorded this right when he was permitted to appear in the
English courts for the prosecution and defence of his rights on an
equal footing with British subjects.

The Hellenic Government, on the other hand, relies on a differ-
ent interpretation of the term ‘‘free access” to the Courts of
Justice and argues that the right of “‘free access’’ should be under-
stood to include the prosecution of rights by the foreign litigant
in the local courts free from restrictions imposed by the executive
authorities. According to the contention of the Hellenic Govern-
ment, Mr. Ambatielos did not enjoy ‘‘free access” to the courts,
because of the “‘withholding” by the executive branch of the United
Kingdom Government of evidence considered to be vital to his case.

Having regard to the contentions of the Parties with respect to
the scope and effect of the most-favoured-nation clause in Article X
of the Treaty of 1886, as well as the divergence of views concerning
the meaning of the expression “free access to the Courts of Justice”
contained in Article XV, paragraph 3, of that Treaty ; and bearing
in mind especially the interpretations of these provisions contended
fot by the Hellenic Government, the Court must conclude that
this is a case in which the Hellenic Government is presenting a
claim on behalf of a private person ‘‘based on the provisions of
the Anglo-Greek Commercial Treaty of 1886”, and that the differ-
ence between the Parties is the kind of difference which, according
to the Declaration of 1926, should be submitted to arbitration.

Accordingly, the Court must hold that the United Kingdom is
under an obligation to co-operate with Greece in constituting a
Commission of Arbitration, in accordance with the Protocol of
1886, as provided in the Declaration of 1926.

*
* *

There remain for consideration contentions advanced by the
United Kingdom Government that, even assuming the facts alleged
by the Hellenic Government to be true, the United Kingdom still is
not obliged to submit to arbitration the difference as to the validity
of the Ambatielos claim, for the following additional reasons :

(1) That Mr. Ambatielos did not exhaust local remedies ;

(2) That there was undue delay in preferring the claim on its
present alleged basis ;

(3) That there were undue delay and abuse of the process of the
Court in that, although ‘reference of the dispute to the

16
23 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

compulsory jurisdiction of the Court has been continuously
possible since the roth December 1926, no such reference took
place until the gth April 1051.

With regard to the first two arguments, the Court need only
observe that they are arguments in defence directed to the admis-
sibility of the Ambatielos claim and are not in any way related to
the question whether the claim is based on the Treaty of 1886.
The points raised in these arguments are entirely outside the terms
of the Declaration of 1926, which it is the Court’s present task to
interpret. For these reasons, the Court expresses no view concerning
the validity or the legal effect of these arguments.

These considerations also apply to the point of delay contained
in the third argument. As regards the point of abuse of the process
of the Court raised in that argument, the Court does not consider
that the Hellenic Government did anything improper in instituting
proceedings against the United Kingdom on April oth, 1951, in
conformity with the relevant provisions of the Statute and Rules
of Court.

The Court does not consider it necessary to pass on Submissions 3
and 4 of the Hellenic Government.

For these reasons,
THE CouRT,

by ten votes to four,

finds that the United Kingdom is under an obligation to submit
to arbitration, in accordance with the Declaration of 1926, the
difference as to the validity, under the Treaty of 1886, of the Amba-
tielos claim.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this nineteenth day of May, one
thousand nine hundred and fifty-three, in three copies, one of
which will be placed in the archives of the Court and the others
will be transmitted to the Royal Hellenic Government and to the
Government of the United Kingdom of Great Britain and Northern
Ireland, respectively.

(Signed) J. G. GUERRERO,

Vice-President.

(Signed) E. HAMBRO,

Registrar.

17
24 AMBATIELOS CASE (JUDGMENT OF 19 V 53)

Sir Arnold McNair, President, Judges BASDEVANT, KLAESTAD
and Reap, availing themselves of the right conferred on them
by Article 57 of the Statute, append to the Judgment the joint
statement of their dissenting opinion.

(Initialled) J. G. G.
(Initialled) E. H.

18
